Citation Nr: 1500643	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-44 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for a bilateral ankle condition.

2. Whether new and material evidence has been received to reopen the claim of service connection for a left shoulder condition.

3. Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.

4. Whether new and material evidence has been received to reopen the claim of service connection for tinnitus.

5. Entitlement to service connection for a back disorder.

6. Entitlement to service connection for a neck disorder.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from March 1996 to March 2000. He has had subsequent service with the Air Force National Guard of Wyoming, including a period of active duty for training (ACDUTRA) from September 2010 to             October 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in San Diego, California, with jurisdiction later transferred to the RO located in Cheyenne, Wyoming. Though the RO's December 2012 issued Supplemental Statement of the Case (SSOC) ostensibly reopened claims of service connection for a left shoulder condition and tinnitus, the determination whether to reopen is a matter committed entirely to Board's discretion on appeal, and hence has been characterized as such on the title page above. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Whereas a Board videoconference hearing was previously scheduled for July 2014 the Veteran did not appear, and good cause explanation was not proffered, thereby rendering his prior hearing request withdrawn. See 38 C.F.R. § 20.704(e) (2014).

The Virtual VA paperless claims processing system contains records of VA outpatient treatment, duly considered pursuant to the aforementioned December 2012 SSOC, with the remainder of the documents in that file being either irrelevant or duplicative of the existing evidence. The Veterans Benefits Management System (VBMS) contains the Veteran's designated representative's most recent written brief presentation and other documentation without present bearing on the instant matter. 

The reopened claims for service connection for left shoulder and bilateral ankle conditions, along with the remaining matters on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Through a September 2005 rating decision, the RO denied the Veteran's original claim of service connection for a bilateral ankle condition, finding no current disability. As well, service connection was denied for a left shoulder condition finding no permanent in-service aggravation of a pre-existing asymptomatic shoulder injury; he did not appeal therefrom.

2.  Since the September 2005 rating decision, additional evidence has been received relating to an unestablished fact necessary to substantiate service connection for a bilateral ankle condition, to consist of VA outpatient treatment records not previously associated with the claims file indicating by a March 2005 record stating "ankle instability," and July 2005 record stating ankle "arthralgia".

3.  Further evidence has been received relating to an unestablished fact necessary to substantiate service connection for a left shoulder condition, namely, medical evidence received in August 2009 indicating that carrying a heavy backpack exerts compression on the shoulders with potential to cause brachial plexopathy, thereby lending favorable medical context to the Veteran's averment that he aggravated his pre-existing left shoulder condition in part due to in-service training.  


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied the Veteran's claims for service connection for bilateral ankle and left shoulder conditions became final.    38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2014).

2.  New and material evidence has been received to reopen the previously denied claims of service connection for a bilateral ankle condition and a left shoulder condition. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


ORDER

As new and material evidence has been presented to reopen the claim of service connection for a bilateral ankle condition, the appeal to this extent is allowed subject to further action as discussed hereinbelow.

As new and material evidence has been presented to reopen the claim of service connection for a left shoulder condition, the appeal to this extent is allowed subject to further action as discussed hereinbelow.


REMAND

Given documentation of back and neck problems in a July 2006 private treatment consult and again throughout 2008 in private clinical records, and February 1999 treatment for neck and back strain in service along with averment of repetitive stress injuries from training exercises, a VA examination is directed to ascertain the diagnosis, severity and etiology of these conditions.

The VA examination will clarify the etiology of a bilateral ankle disorder, again given reported history of precipitating in-service injury, as manifested by repeated ankle sprains.

The issue of service connection for left shoulder condition raises the question of   in-service aggravation of pre-existing injury, requiring further medical inquiry                in light of new evidence.

Finally, the Veteran's recent reserve duty medical records should be obtained given indication that he has remained a reservist.

Accordingly, these claims are REMANDED for the following action:

1.  The AOJ should take all indicated action to contact the office of the Adjutant General for the State of Wyoming and request copies of all medical and personnel records in regard to the Veteran's reserve duty dated since October 2012.

2.  The AOJ should also obtain copies of the Veteran's most recent VA outpatient treatment records and associate copies with the claims folder, or in the alternative associate them with the Virtual VA electronic claims file.

3.  Then the AOJ should have the Veteran scheduled for a VA orthopedic examination with regard to claimed back, neck, bilateral ankle, and left shoulder conditions. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies (including x-rays) should be performed, and all findings should be set forth in detail. 

The VA examiner should provide diagnosis of all current disabilities involving the back, neck, bilateral ankle and left shoulder regions.

Then with regard to any and all diagnosed back, neck   and bilateral ankle conditions, the examiner should opine whether said disorders at least as likely as not                   (50 percent or greater probability) were incurred during military service, or are otherwise etiologically related thereto.

With regard to all diagnosed current pathology of the left shoulder, the examiner should provide findings responsive to the following inquiries:

(a) Did the Veteran's condition pre-existing service of left dislocated sternoclavicular joint undergo permanent aggravation therein?

(b) Provided additional shoulder impairment has been diagnosed (i.e., impingement and/or dislocation), is this pathology part of the original injury found at service entrance, or in the alternative, a separate left shoulder disorder?

(c) If there is indeed a separately diagnosed shoulder disorder, was this pathology incurred in active duty service, or for that matter, during a period of qualifying active or inactive reserve duty?

In providing this opinion on the subject of the etiology of a left shoulder condition, the VA examiner should indicate his review of the conclusions reached by the prior July 2012 VA examination.

The examiner should include in the examination report an explanation for all opinions expressed based on the specific facts of this case as well as any relevant evidence. If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

4.  Then the AOJ should review the claims file. If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing all indicated development, the AOJ should readjudicate the matters on appeal based upon all evidence of record. If any benefits sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


